Freedman, P. J. (concurring).
The plaintiff in this action claims to be the owner of certain personal property, by a purchase from his son-in-law, one Louis Gordon, who claims to have purchased the same property from one Garfinkel. The goods in question were taken under replevin process, by the sheriff of Kings county, issued upon complaint of several creditors of Garfinkel, and plaintiff sues the sheriff and such creditors for conversion. The plaintiff was not sworn on behalf of the plaintiff. The relationship of the plaintiff to Gordon, and Gordon’s friendship and close intimacy with Garfinkel, together with all the other facts and circumstances as disclosed by the testimony and referred to in the opinion of Mr. Justice MacLean, clearly indicate a scheme on the part of Garfinkel, aided and assisted by Gordon and the plaintiff, with full knowledge on their part, to delay, hinder and defraud his creditors. The judgment should, therefore, be reversed and a new trial ordered, with costs to the appellants to abide the event. .
Judgment reversed and new trial ordered, with costs to appellants to abide event.